By Judge Keary R. Williams
This Court has now considered Defendant’s Motion to preclude Plaintiff submitting damages to die jury regarding any medical bills and amounts which have been forgiven or written off by the health care provider. The Court has further considered argument of counsel on March 27,1997, and the authorities cited, as well as the Opinion and Order from the Circuit Court of Spotsylvania County in Robin E. Comley v. Anthony R. Shepherd, 41 Va. Cir. 372 (1997), and would grant defense counsel’s Motion that any forgiven or written off portion of medical bills or expenses cannot be introduced as evidence of damage at the trial of this case.